FILED
                              NOT FOR PUBLICATION                            OCT 06 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



PATRICK EJEDAWE, a.k.a. Patrick                   Nos. 08-71826
Elliot, a.k.a. Patrick Omo,                            09-72543

               Petitioner,                        Agency No. A027-918-837

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petitions for Review of an Order of the
                       Immigration Judge and an Order of the
                           Board of Immigration Appeals

                             Submitted September 27, 2011 **

Before:        SILVERMAN, W. FLETCHER, and MURGUIA, Circuit Judges.

       In these consolidated petitions for review, Patrick Ejedawe, a native and

citizen of Nigeria, petitions pro se for review of an immigration judge’s (“IJ”) final

order of removal and the Board of Immigration Appeals’ (“BIA”) order denying


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
his motion to reopen. Our jurisdiction is governed by 8 U.S.C. § 1252. We review

for abuse of discretion the denial of a motion to reopen, Mohammed v. Gonzales,

400 F.3d 785, 791 (9th Cir. 2005), and we deny in part and dismiss in part both

petitions for review.

      In No. 08-71826, Ejedawe fails to raise any contentions concerning the IJ’s

June 6, 2000, removal order and has therefore waived any challenge to that order.

See Rizk v. Holder, 629 F.3d 1083, 1091 n.3 (9th Cir. 2011). To the extent

Ejedawe seeks to challenge the BIA’s March 23, 2006, removal order through this

petition for review, we lack jurisdiction to review his contentions. See Andia v.

Ashcroft, 359 F.3d 1181, 1183 n.3 (9th Cir. 2004) (per curiam); Ejedawe v.

Gonzales, 234 F. App’x 594 (9th Cir. 2007).

      In No. 09-72543, the BIA did not abuse its discretion by denying Ejedawe’s

second motion to reopen where the motion was untimely, see 8 C.F.R.

§ 1003.2(c)(2), and Ejedawe failed to establish changed circumstances in Nigeria

to qualify for an exception to the filing deadline, see id. § 1003.2(c)(3)(ii).

Ejedawe’s contentions that the BIA applied an incorrect legal standard in ruling on

his motion to reopen, made an improper adverse credibility determination, failed to

consider his country conditions evidence, and failed to consider all of his claims

for relief are not supported by the record. Finally, we lack jurisdiction to review


                                            2                            08-71826, 09-72543
the BIA’s decision not to reopen Ejedawe’s proceedings sua sponte. Mejia-

Hernandez v. Holder, 633 F.3d 818, 823-24 (9th Cir. 2011).

      PETITIONS FOR REVIEW DENIED in part; DISMISSED in part.




                                        3                         08-71826, 09-72543